Citation Nr: 0103306	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 





INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In her substantive appeal received in November 1999, the 
veteran asserted that she was experiencing side effects from 
the use of medication taken for treatment of her service 
connected asthma.  These contentions could be construed as 
claims for secondary service connection for additional 
disabilities attributable to the medication taken for her 
service connected disability.  These claims have not been 
adjudicated by the RO and are referred to that agency for 
such adjudication.


REMAND


In the notice of disagreement received in June 1999, the 
veteran's representative requested that she be afforded a 
hearing before a hearing officer at the RO.  It does not 
appear that the veteran has been afforded an opportunity for 
a hearing, or that she has withdrawn the hearing request.

Under the provisions of Diagnostic Code 6602, 38 C.F.R. 
§ 4.97 (2000), a 60 percent evaluation will be provided for 
asthma if that disability requires at least three courses per 
year of systemic (oral or parenteral) corticosteroids.  The 
veteran essentially contends that the medications she takes 
approximate the criteria for a 60 percent evaluation.  The 
Board cannot substitute its own medical judgment for that of 
medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  There is no medical opinion as to whether the 
veteran's need for medication equates to the level envisioned 
for a 60 percent evaluation under Diagnostic Code 6602.

In view of the foregoing this case is remanded for the 
following actions and development:

1.  The RO should, in accordance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated her for 
asthma since September 1998.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should be afforded an 
appropriate examination to evaluate the 
current severity of her asthma.  The 
examiner should review the claims folder, 
including a copy of this remand, prior to 
completing the examination.  The examiner 
should report the veteran's Forced 
Expiratory Volume in one second (FEV-1) 
in terms of percentage of predicted 
value, and the ratio of FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) in terms of 
percentage of predicted value.  The 
examiner should also express opinions as 
to whether the veteran's asthma requires 
monthly visits to a physician for care of 
exacerbations, or at least three or more 
courses per year of systemic (oral or 
parenteral) corticosteroids.  The 
examiner is also requested to express an 
opinion as to the impact of the veteran's 
asthma on her employment.

3.  The RO should request that the 
veteran clarify whether she wants a 
hearing and, if so, what type of hearing 
she desires.  Unless she indicates 
otherwise, she should be afforded an 
opportunity for a hearing before a 
hearing or decision review officer at the 
VA facility in San Antonio, Texas.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that the examination requested in this remand is deemed 
necessary to evaluate her claim and that her failure, without 
good cause, to report for scheduled examinations could result 
in the denial of her claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




